iW AWE Sara tage had GRR Waciminha Fhewpiemane

Re Pagel a~ \

 

Kot “WWE WESTERN Disheick OX) iC ewngs\V aw 0
al SBH/ / sc
mi wear A \». Ne Paro
Plormnhhh cai \ Non 20~18]

VV ) Nofee/ KicTEP
WMEGIVE NY COWnTY® Grd ORLNWDO 7 !
WARPER Warden oF i edheny ~CAme. Ke oho
LOunry Saris eI Le
Nevend OW S- Restonden S \ WO oe 7026

|) ClerKUS.P se IAN A

 

A

Ss

VR on Corel N Peing kon ecu Sv G
Paoue OWS PAASUA

Nevendauks ORLANDO WARRE %

MNeahen, Covesty “Sail CAG"), 5

Ps burg, 2: x N \S \Yy
Vom tis TANS Comelain 4S Gy

WEST, DIST. OF Pei

AS Q Yon AA Ve.

© Ly wer nd UR usar Pans Syne WF\gy \Wauls4 6

SOANEK loeKed \n a Ce\\ Sa \yours:
i \c KO oy Vecr eox\Oon ASen COu'

Feason So MLorce WWexhoa\ Ye

 

woh
GY A
OF O\

day
\ \Q
TA \ AN

RSy Ke Rov ek Lon AW _ we Ww)
Commnly 5 Cah Ske eeercrf pens Neate be W 40 Cr oly er

Gnd COnLMALN.

J) S\owesy Ye Soom oF voor ’Ring OF
eng \oocked Ww a ce\\ 2>\ours Ond \.
hour © uk, vor SO Form of MON NOY

PoymMen’y

3.) Nouse \ Yower = \ Wong \\ Or ry Ond Se
Ye ud avon OY N\esreny Con SY So\ “aot
ne Name ican Cw\\ \oerkies Union \S
Loy Vere \S& DW horur lock Golow Gnd

a \vo Ar CEC creation, VoWe) \wr acy ne

Wo APISn Orlando Wager Rerson ally Lae ew

ew\ ed SAAS Qocy, TEC usen | 4O OC P&n A

Pods oF HOUsins, Lis Win A\\eaheny

Comms; “Sou\ 0 aA\ OU aa yy ine

Ours ok & cell,

\)insensronailly Crearen @ KosW\e env-
\COMeN \pete WeEW (Amar eS \ AWord S
Ana SSOKX \ wn Wis \ OWELeS and \ack
Of Nes Yor Covid 4,

 
wt Document 9

w& ae PREPS “ov 0127s a5 O i‘

 
 

ON oes

Le deta\ Co ets Mae So WY

\nvres\ of ae Shake Corks hever

CNS WET») V\anycds Crucell and Qnugual
Panshnimens = arses Cor RAS, A\Ss Que

Xo Woe HS sgeasiky ok ve leases bekween
WAKE Aimesrccars Gnd SAK Awe cans

ros Wnees “ae Sse (wes of Cova

VA TARASES,
? Xt OWN ww SS ee :

\ WV")

 

AWO wekor 9 Sade

Mens, A\So Seeking nos Me Yedera\
Cour \s Vorce WAS Warden Orlando

ages VG OLR AS Wousing

Uns Yack

Ane c\osed Vor No TeaAson SO wok

Askance Lor cou\a \A Coan

 

VO Ond We WMymare O

‘we ee adhes CL

oO’ Waly Ow CQW

= ONY Raaldyy Nine & Ow 0X \ Lave Ce\\:

5) P\ AWRY aN oOna\ ORAc <p
~\We Owe AM ¢ Anger Ae om

CO Vans v O on \ ‘Dey under OX

 

‘ wd Cn \ions

Nv We \\eahersy

Rhea ¢ Gnd
Core NEARER HET BE Roques Riggs Paieastice A Lor

AN Wn e \ SEN ON nN Aves NY ON acr\, q

Onr\y CQAMWSEN Awe FES/ One
QM ergencyrolne hiner OV ole
Ww ea CO\ Sk OWS) \on HEC
Wn ANE AE re Spo Wa Q¥e QS]
Over WOO rked Cine cay And S
{els Vnderskathed \w Wx
Aes ork YAR wr Cased Vo wy
WAS ox \ any \p eXore Aeon
oN Ate \ Ow; OW Ane Ly S\ co\
AS Recs, land vol\\ we 5
\Wwone’s Cary akune. OX Ae \
% 5, QO2,O Oo Vor S\N S Ay WN)
Loita Ww Aiesemy Couns
Womby Saowrkbe de

WGQUE
AZO

SAA COWSISA
5 Ye &o ONY
Ay acy Ow Q,
Oh PAYS \ CaN

\y Avr NO be no
Ny VCay Lived
pywneadrca\
AX el at WAC
WS AA Ve A ca
AWA Mensa)
ee Wr
Wow doles
AAS Xba 9

, Sa

Ne 4 A PE 5 \. oh
4

Sad Ave

Pikslsurghy QA SHA

 
